DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/19 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0270762 A1) in view of Deuter et al. (US 2017/0103640 A1).
Consider claim 1, Liu teaches an electronic device (abstract), comprising: 
a motion sensor (paragraph 103, moving state needs to be determined by a motion sensor); 
a communication unit configured to receive information (Fig. 5, steps S160 and S180, transmitting and receiving requires a communication unit) : and 
at least one processor configured to determine a movement state of the user based on an input value from the motion sensor, the at least one processor configured to execute notification processing when the determined movement state of the user is a one's own movement state while a function of an earphone is being executed (paragraph 103, motion state and earphone at volume 60dB are determined before alarming the user).

Liu does not teach a receiver configured to receive information for determining that a user of the electronic device is located in a predetermined area and determine that the electronic device is located in the predetermined area based on the information received by the receiver and map information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of above for the purposes of issuing a more accurate warning alarm.

Consider claims 6 and 7, claims 6 and 7 having similar limitations as claim 1 therefore, claims 6 and 7 are rejected for the same reasons claim 1 is rejected.

Consider claim 2, Liu also teaches wherein the notification processing includes a process to notify the user of a possible accident (paragraph 103, alarm by text).

Consider claim 3, Osamu further teaches wherein the at least one processor is configured to determine that the electronic device is located in the predetermined area when a radio wave is received from equipment transmitting the radio wave that can be received by a device within the predetermined area (paragraph 7, 34-36, if a RFID signal is received the user is within the area).


Consider claim 4, Osamu further teaches wherein the predetermined area includes a vicinity of a road (paragraph 7 and 34-36, the RFID tags are next to a road).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of above for the purposes of effectively determine if the user is within a dangerous area without the use of a device within a vehicle.
Consider claim 5, Liu also teaches wherein the at least one processor is configured to set the predetermined area to a first area when the one's own movement state of the user is a walking state, and set the predetermined area to a second area that is wider than the first area when the one's own movement state of the user is a running state or a riding-a-bicycle state (paragraph 80, the transmit power value is different at walking and riding a bicycle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258.  The examiner can normally be reached on 9:30-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        3/10/21